                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                   Indianapolis Division

DEMONA FREEMAN,                                     )
         Plaintiff,                                 )
                                                    )
        v.                                          ) Case No.    1:18-cv-3844-TWP-DLP
                                                    )
OCWEN LOAN SERVICING, LLC,                          )
THE BANK OF NEW YORK MELLON f/k/a                   )
THE BANK OF NEW YORK as successor in                )
interest to JPMorgan Chase Bank, N.A., as Trustee   )
for C-BASS Mortgage Loan Asset-Backed               )
Certificates, Series, 2005-RPI                      )
               Defendants.                          )

                      JOINT AMENDED CASE MANAGEMENT PLAN

        Plaintiff, Demona Freeman (“Freeman”), and Defendants, Ocwen Loan Servicing, LLC

(“Ocwen”) Bank of New York Mellon, as Trustee for C-BASS Mortgage Loan Asset-Backed

Certificates, Series, 2005-RPI (“BONY”), by counsel, files the below Joint Amended Case

Management Plan pursuant to the Court Order on July 9, 2020 at Dkt. 117.

I.      PARTIES AND REPRESENTATIVES

        A.     Plaintiff:     Demona Freeman (“Freeman”)

               Defendants:    Ocwen Loan Servicing, LLC (“Ocwen”)
                              Bank of New York Mellon, as Trustee for C-BASS Mortgage
                              Loan Asset-Backed Certificates, Series, 2005-RPI (“BONY”)

        B.     Plaintiff’s Counsel:

                              Travis W. Cohron
                              CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
                              320 N. Meridian Street, Suite 1100
                              Indianapolis, IN 46204
                              Telephone: (317) 637-1321
                              tcohron@clarkquinnlaw.com



110266259
                                 Nicholas H. Wooten
                                 The Law Office of Nick Wooten, LLC
                                 E-mail: nick@nickwooten.com

                 Defense Counsel:

                                 Carter R. Nichols
                                 Ethan G. Ostroff
                                 John C. Lynch (admitted Pro Hac Vice)
                                 TROUTMAN SANDERS LLP
                                 222 Central Park Avenue, Suite 2000
                                 Virginia Beach, VA 23454
                                 Telephone: (757) 687-7500
                                 carter.nichols@troutman.com
                                 ethan.ostroff@troutman.com
                                 john.lynch@troutman.com

          Counsel shall promptly file a notice with the Clerk if there is any change in this information.

II.       JURISDICTION AND STATEMENT OF CLAIMS

      •   Plaintiff filed this case asserting claims under the Dodd-Frank Wall Street Reform and
          Consumer Protection Act, the Real Estate Settlement Procedures Act, 12 U.S.C. §2601, et
          seq., the Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq., the Fair Credit
          Reporting Act, the Telephone Consumer Protection Act, 47 U.S.C. § 227, and the Truth
          In Lending Act, 15 U.S.C. § 1639. The basis of subject matter jurisdiction is federal
          question. This Court has supplemental jurisdiction to hear all state law claims pursuant
          to 28 U.S.C. §1367.

      •   Plaintiff’s Position: This action is based on the Defendants’ various mortgage servicing
          related errors and failure to follow reasonable procedures to correct and/or cease
          committing said errors upon receipt of statutorily defined notice to do so. Because of the
          acts and omissions of Defendants, Plaintiff is asserting a private right of action under the
          Real Estate Settlement Procedures Act pursuant to 12 U.S.C. §2605(f) for the claimed
          breaches of the specific rules set forth under Regulation X, a private right of action under
          the Fair Debt Collection Practices Act pursuant to 15 U.S.C. §1692k for Ocwen’s willful
          or deliberately indifferent conduct in connection with its collection efforts, a private right
          of action under the Fair Credit Reporting Act pursuant to 15 U.S.C.A. §1681s-2(b) for
          Ocwen’s willful or deliberately indifferent acts and omissions in reporting information
          regarding the mortgage and in failing to conduct reasonable investigate disputed
          information, breach of contract and fiduciary duty claims against BONY, claims against
          Defendants for violation of the Discharge Injunction, 11 U.S.C. § 524(i), Automatic Stay,
          & Fed. R. Bankr. P. Rule 3002.1(G), and claims against BONY for violation of the Truth


110266259
           In Lending Act, 15 U.S.C. §1601, et seq.

       •   Ocwen Loan Servicing, LLC’s Position: Ocwen denies that it is liable to Plaintiff in any
           amount whatsoever under any theory whatsoever. Ocwen denies that Plaintiff is entitled to
           any of the relief sought from it in the First Amended Complaint. Ocwen herein incorporates
           all of its affirmative defenses plead in its Answer to the First Amended Complaint (ECF No.
           29). Ocwen also maintains that all of Plaintiff’s claims should be dismissed pursuant to the
           arguments raised in its Motion to Dismiss.

       •   The Bank of New York Mellon’s Position: The Bank of New York Mellon denies that it is
           liable to Plaintiff in any amount whatsoever under any theory whatsoever. Ocwen denies
           that Plaintiff is entitled to any of the relief sought from it in the First Amended Complaint.
           Bank of New York Mellon herein incorporates all of its affirmative defenses plead in its
           Answer to the First Amended Complaint (ECF No. 31). BONY also maintains that all of
           Plaintiff’s claims should be dismissed pursuant to the arguments raised in its Motion to
           Dismiss.


III.       PRETRIAL PLEADINGS AND DISCLOSURES

           A.     The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
                  June 18, 2019. [Note: Fed. R. Civ. P. 26(a)(1)(E) permits the parties to object to
                  making initial disclosures or to stipulate to a different deadline for making such
                  disclosures based upon the circumstances of the action. If any objection and/or
                  stipulation is made to initial disclosures in the CMP, the parties shall briefly state the
                  circumstances justifying their respective positions.]

           B.     Plaintiff(s) shall file preliminary witness and exhibit lists on or before June 25,
                  2019.

           C.     Defendant(s) shall file preliminary witness and exhibit lists on or before
                  July 2, 2019.

           D.     All motions for leave to amend the pleadings and/or to join additional parties shall
                  be filed on or January 1, 2020.

           E.     Plaintiff(s) shall serve Defendant(s) (but not file with the Court) a statement of
                  special damages, if any, and make a settlement proposal, on or before
                  July 18, 2019. Defendant(s) shall serve on the Plaintiff(s) (but not file with the
                  Court) a response thereto within 30 days after receipt of the proposal.

           F.     Except where governed by paragraph (G) below, expert witness disclosure deadlines
                  shall conform to the following schedule: Plaintiff(s) shall disclose the name, address,
                  and vita of any expert witness, and shall serve the report required by Fed. R. Civ. P.
                  26(a)(2) on or before October 5, 2021. Defendant(s) shall disclose the name,

110266259
             address, and vita of any expert witness, and shall serve the report required by Fed. R.
             Civ. P. 26(a)(2) on or before November 4, 2021; or if Plaintiff has disclosed no
             experts, Defendant(s) shall make its expert disclosure on or before November 4,
             2021.

        G.   Notwithstanding the provisions of paragraph (F), above, if a party intends to use
             expert testimony in connection with a motion for summary judgment to be filed by
             that party, such expert disclosures must be served on opposing counsel no later
             than 90 days prior to the dispositive motion deadline. If such expert disclosures
             are served the parties shall confer within 7 days to stipulate to a date for responsive
             disclosures (if any) and completion of expert discovery necessary for efficient
             resolution of the anticipated motion for summary judgment. The parties shall make
             good faith efforts to avoid requesting enlargements of the dispositive motions
             deadline and related briefing deadlines. Any proposed modifications of the CMP
             deadlines or briefing schedule must be approved by the Court.

        H.   Any party who wishes to limit or preclude expert testimony at trial shall file any
             such objections no later than 120 days prior to the proposed trial month. Any
             party who wishes to preclude expert witness testimony at the summary judgment
             stage shall file any such objections with their responsive brief within the briefing
             schedule established by S.D. Ind. L.R. 56-1.

        I.   All parties shall file and serve their final witness and exhibit lists on or before
             December 6, 2021. This list should reflect the specific potential witnesses the party
             may call at trial. It is not sufficient for a party to simply incorporate by reference
             “any witness listed in discovery” or such general statements. The list of final
             witnesses shall include a brief synopsis of the expected testimony.

        J.   Any party who believes that bifurcation of discovery and/or trial is appropriate with
             respect to any issue or claim shall notify the Court as soon as practicable.

        K.   Discovery of electronically stored information (“ESI”). If either party is seeking the
             production of a substantial volume of ESI, then complete the ESI Supplement to the
             Report of the Parties’ Planning Meeting (also available in MS Word on the court’s
             website at http://www.insd.uscourts.gov/case-management-plans).

             If the parties believe that a substantial volume of ESI will not be produced in the
             case, the parties should include herein a brief description of the information
             anticipated to be sought in discovery in the case and include (1) the parties’
             agreement regarding the format in which ESI will be produced (including whether
             the production will include metadata), (2) a description of any other issues the
             parties believe may be relevant to discovery in the case, and (3) either the following
             claw back provision or the language of any alternative provision being proposed:



110266259
                        In the event that a document protected by the attorney-client
                        privilege, the attorney work product doctrine or other applicable
                        privilege or protection is unintentionally produced by any party to
                        this proceeding, the producing party may request that the document
                        be returned. In the event that such a request is made, all parties to the
                        litigation and their counsel shall promptly return all copies of the
                        document in their possession, custody, or control to the producing
                        party and shall not retain or make any copies of the document or any
                        documents derived from such document. The producing party shall
                        promptly identify the returned document on a privilege log. The
                        unintentional disclosure of a privileged or otherwise protected
                        document shall not constitute a waiver of the privilege or protection
                        with respect to that document or any other documents involving the
                        same or similar subject matter.

                The parties anticipate needing discovery regarding the loan at issue (the
                “Loan”), Plaintiff’s bankruptcy proceeding, Ocwen’s servicing of the Loan,
                Plaintiff’s alleged damages, and any applicable policies and procedures. The
                parties anticipate issuing interrogatories and requests for production and
                conducting depositions regarding same. The parties do not anticipate a
                substantial amount of ESI. However, the parties agree to produce any
                relevant and discoverable ESI in PDF format or a similar format to the extent
                possible.

                The scope of the discovery described above may be limited to the extent
                certain claims are dismissed pursuant to Defendants’ pending Motion to
                Dismiss. The Parties will abide by the Local Rules and Federal Rules of
                Civil Procedure regarding the scope of discovery and any disputes that may
                arise.

IV.     Discovery1 and Dispositive Motions

        Due to the time and expense involved in conducting expert witness depositions and other
        discovery, as well as preparing and resolving dispositive motions, the Court requires counsel
        to use the CMP as an opportunity to seriously explore whether this case is appropriate for
        such motions (specifically including motions for summary judgment), whether expert


1
    The term “completed,” as used in Section IV.C, means that counsel must serve their discovery
    requests in sufficient time to receive responses before this deadline. Counsel may not serve
    discovery requests within the 30-day period before this deadline unless they seek leave of Court
    to serve a belated request and show good cause for the same. In such event, the proposed belated
    discovery request shall be filed with the motion, and the opposing party will receive it with
    service of the motion but need not respond to the same until such time as the Court grants the
    motion.
110266259
        witnesses will be needed, and how long discovery should continue. To this end, counsel
        must select the track set forth below that they believe best suits this case. If the parties are
        unable to agree on a track, the parties must: (1) state this fact in the CMP where indicated
        below; (2) indicate which track each counsel believes is most appropriate; and (3) provide a
        brief statement supporting the reasons for the track each counsel believes is most
        appropriate. If the parties are unable to agree on a track, the Court will pick the track it finds
        most appropriate, based upon the contents of the CMP or, if necessary, after receiving
        additional input at an initial pretrial conference.

        A.      Does any party believe that this case may be appropriate for summary judgment or
                other dispositive motion?

        Plaintiff intends to file summary judgment motion on all issues of liability for each of its
        claims against Defendants stated in Plaintiff’s First Amended Complaint and Demand for
        Jury Trial and/or cross-motions for summary judgment in response to any summary
        judgment motions filed by Defendant.
        Defendants also intend to file a motion for summary judgment on all issues of liability that
        remain, if any, after the Court rules on Defendants’ pending Motion to Dismiss.

        B.      Select the track that best suits this case:

                X Track 2: Dispositive motions are expected and shall be filed by June 6, 2021;
                non-expert witness discovery and discovery relating to liability issues shall be
                completed by March 15, 2021; expert witness discovery and discovery relating to
                damages shall be completed by May 5, 2021. All remaining discovery shall be
                completed by no later than June 6, 2021.

                Absent leave of Court, and for good cause shown, all issues raised on summary
                judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

V.      Pre-Trial/Settlement Conferences

        At any time, any party may call the Judge's Staff to request a conference, or the Court may
        sua sponte schedule a conference at any time. The presumptive time for a settlement
        conference is no later than 30 days before the close of non-expert discovery. The parties
        are encouraged to request an earlier date if they believe the assistance of the
        Magistrate Judge would be helpful in achieving settlement. The parties recommend a
        settlement conference in February 2021.

VI.     Trial Date

        The parties request a trial date in January 2022. The trial is by jury and is anticipated to
        take five days. Counsel should indicate here the reasons that a shorter or longer track is
        appropriate. While all dates herein must be initially scheduled to match the presumptive
        trial date, if the Court agrees that a different track is appropriate, the case management order

110266259
        approving the CMP plan will indicate the number of months by which all or certain
        deadlines will be extended to match the track approved by the Court.

VII.    Referral to Magistrate Judge

        A.     Case. At this time, all parties do not consent to refer this matter to the currently
               assigned Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for
               all further proceedings including trial. [This section should be marked in the
               affirmative only if all parties consent. Do not indicate if some parties consent and
               some do not. Indicating the parties' consent in this paragraph may result in this
               matter being referred to the currently assigned Magistrate Judge for all further
               proceedings, including trial. It is not necessary to file a separate consent. Should
               this case be reassigned to another Magistrate Judge, any attorney or party of record
               may object within 30 days of such reassignment. If no objection is filed, the consent
               will remain in effect.]

        B.     Motions. The parties may also consent to having the assigned Magistrate Judge rule
               on motions ordinarily handled by the District Judge, such as motions to dismiss, for
               summary judgment, or for remand. If all parties consent, they should file a joint
               stipulation to that effect. Partial consents are subject to the approval of the presiding
               district judge.

VIII. Required Pre-Trial Preparation

        A.     TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
               parties shall:

               1.      File a list of trial witnesses, by name, who are actually expected to be called
                       to testify at trial. This list may not include any witnesses not on a party’s
                       final witness list filed pursuant to Section III.I.

               2.      Number in sequential order all exhibits, including graphs, charts and the like,
                       that will be used during the trial. Provide the Court with a list of these
                       exhibits, including a description of each exhibit and the identifying
                       designation. Make the original exhibits available for inspection by opposing
                       counsel. Stipulations as to the authenticity and admissibility of exhibits are
                       encouraged to the greatest extent possible.

               3.      Submit all stipulations of facts in writing to the Court. Stipulations are
                       always encouraged so that at trial, counsel can concentrate on relevant
                       contested facts.

               4.      A party who intends to offer any depositions into evidence during the party's
                       case in chief shall prepare and file with the Court and copy to all opposing
                       parties either:

110266259
                  a.      brief written summaries of the relevant facts in the depositions that
                          will be offered. (Because such a summary will be used in lieu of the
                          actual deposition testimony to eliminate time reading depositions in a
                          question and answer format, this is strongly encouraged.); or

                  b.      if a summary is inappropriate, a document which lists the portions of
                          the deposition(s), including the specific page and line numbers, that
                          will be read, or, in the event of a video-taped deposition, the portions
                          of the deposition that will be played, designated specifically by
                          counter-numbers.

             5.   Provide all other parties and the Court with any trial briefs and motions in
                  limine, along with all proposed jury instructions, voir dire questions, and
                  areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                  findings of fact and conclusions of law).

             6.   Notify the Court and opposing counsel of the anticipated use of any evidence
                  presentation equipment.

        B.   ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the parties
             shall:

             1.   Notify opposing counsel in writing of any objections to the proposed
                  exhibits. If the parties desire a ruling on the objection prior to trial, a motion
                  should be filed noting the objection and a description and designation of the
                  exhibit, the basis of the objection, and the legal authorities supporting the
                  objection.

             2.   If a party has an objection to the deposition summary or to a designated
                  portion of a deposition that will be offered at trial, or if a party intends to
                  offer additional portions at trial in response to the opponent's designation,
                  and the parties desire a ruling on the objection prior to trial, the party shall
                  submit the objections and counter summaries or designations to the Court in
                  writing. Any objections shall be made in the same manner as for proposed
                  exhibits. However, in the case of objections to video-taped depositions, the
                  objections shall be brought to the Court's immediate attention to allow
                  adequate time for editing of the deposition prior to trial.

             3.   File objections to any motions in limine, proposed instructions, and voir dire
                  questions submitted by the opposing parties.

             4.   Notify the Court and opposing counsel of requests for separation of
                  witnesses at trial.


110266259
IX.     Other Matters

        None.

Respectfully submitted, this 24th day of September 2020:

 By: /s/Travis W. Cohron.
 Travis W. Cohron
 CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
 320 N. Meridian Street, Suite 1100
 Indianapolis, IN 46204
 Telephone: (317) 637-1321
 tcohron@clarkquinnlaw.com
 Counsel for Plaintiff


 By: /s/ Ethan G. Ostroff (with consent)
 Carter R. Nichols
 Ethan G. Ostroff
 John C. Lynch (admitted Pro Hac Vice)
 TROUTMAN SANDERS LLP
 222 Central Park Avenue, Suite 2000
 Virginia Beach, VA 23454
 Telephone: (757) 687-7500
 carter.nichols@troutman.com
 ethan.ostroff@troutman.com
 john.lynch@troutman.com
 Counsel for Defendants




110266259
******************************************************************************


             PARTIES APPEARED IN PERSON/BY COUNSEL ON                   FOR A
             PRETRIAL/STATUS CONFERENCE.

             APPROVED AS SUBMITTED.

             APPROVED AS AMENDED.

             APPROVED AS AMENDED PER SEPARATE ORDER.

             APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
             SHORTENED/LENGTHENED BY ______________ MONTHS.


             APPROVED, BUT THE DEADLINES SET IN SECTION(S) _______________
             OF THE PLAN IS/ARE SHORTENED/LENGTHENED BY ______________
             MONTHS.


             THIS MATTER IS SET FOR TRIAL BY                   ON
             _____________________________. FINAL PRETRIAL CONFERENCE IS
             SCHEDULED FOR ____________________________________ AT     .M.,
             ROOM                   .


             A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                             AT        .M. COUNSEL SHALL APPEAR:

                                      IN PERSON IN ROOM          ; OR

                                      BY TELEPHONE, WITH COUNSEL FOR
                        INITIATING THE CALL TO ALL OTHER PARTIES AND
                        ADDING THE COURT JUDGE AT (____)
                        ___________________; OR

                                    BY TELEPHONE, WITH COUNSEL CALLING
                        THE JUDGE'S STAFF AT (____) ___________________;


             DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN
             _____________________



110266259
        Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an Order
of the Court may result in sanctions for contempt, or as provided under Rule 16(f), to and including
dismissal or default.

        Approved and So Ordered.




________________________                              ___________________________________
Date                                                  U. S. District Court
                                                      Southern District of Indiana




110266259
